Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 01, 2021.
3.	Applicant’s amendment filed on December 01, 2021 has been received, entered into the record and considered. As a result of the amendment filed on December 01, 2021, claims 1, 9-11 and 17-18 has been amended, claim 8 has been cancelled. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on December 01, 2021, claims 1-7 and 9-20 (renumbered as claim 1-19) are allowed.
Allowable Subject Matter
5.	Claims 1-17 and 9-20 are allowed.
6.	The following is an examiner statement of reason for allowance:
	In the examiner’s Non-Final office action dated on September 01, 2021, claims 1-4, 7-13 and 16-19 were rejected under 35 U.S.C. 103 based primarily on US 2010/0257404 A1) to Sing et al, and US 2013/0018919 A1 to Peek claims 5, 14 and 20 were rejected based primarily on US 2010/0257404 A1) to Sing et al, US 2013/0018919 A1 to Peek and US 2014/0208330 to Pusukuri et al.
	The claimed invention is directed towards a computer-implemented method performed by at least one processor executing instructions, the method comprising: identifying a set of metadata modules associated with one or more entities, the metadata modules defining metadata associated with a particular data model for the associated entities; identifying a request to initiate a refreshing of the metadata for a subset of the set of metadata modules; prioritizing each metadata module from the subset of the set of metadata modules into a prioritization order, wherein each metadata module is prioritized in a descending order based on an average refresh execution time for each of the metadata modules; determining whether two or more idle database connections are available; and in response to determining that two or more idle database connections are available, initiating a concurrent refresh of the subset of the set of metadata modules in the prioritization order, wherein the concurrent refresh comprises simultaneously refreshing two or more metadata modules of the subset of the set of metadata modules using the two or more determined idle database connections. 
	The prior art of record on US 2010/0257404 A1) to Sing et al, US 2013/0018919 A1 to Peek and US 2014/0208330 to Pusukuri et al, do not teach, show or suggest the features of wherein each metadata module is prioritized in a descending order based on an average refresh execution time for each of the metadata modules; determining whether two or more idle database connections are available; and in response to determining that two or more idle database connections are available, initiating a concurrent refresh of the subset of the set of metadata modules in the prioritization order, wherein the concurrent refresh comprises simultaneously refreshing two or more metadata modules of the subset of the set of metadata modules using the two or more determined idle database connections in combination with other claimed features.
	An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 11 and 18.               
The dependent claims 2-7 and 9-10 depending on independent claim 1, dependent claims 12-17 depending on independent claim 11, and dependent claim 19-20 depending on independent claim 18 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167